DETAILED ACTION
This is a first action on the merits, in response to the claims received 12/23/2020. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 8/25/2021 has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-7,9,11-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murao et al, (Murao), (USNO.2011/0127962).

 	As of claim 1, Murao discloses and shows in  Fig. 1 a charging system, comprising: a first battery; a second battery having a capacity (via ref’s SOC) smaller (via ref’s SOCmin) than that of the first battery, wherein the second battery comprises a cell and a switch device (within ref’s discharge unit)  connected to the cell; a charging component (ref’s battery ecu) connected to the first battery and connected to the second battery via the switch device, wherein the charging component is configured to output a charging current to the first battery and the second battery; and a control component (ref’s main controller)  connected to the first battery and the second battery, wherein the control component is configured to detect electric quantity (via ref’s detecting unit) of the first battery and the second battery during a charging process, and control the switch device to tum on or turn off based on the electric quantity (par.[0016-0026,0080-0082])
 	As of claim 2, Murao discloses and shows in  Fig. 1 control component comprises: a first voltameter disposed inside the first battery and connected to a cell of the first battery, wherein the first voltameter is configured to detect a cell voltage and the charging current of the first battery; and a processor connected to the first voltameter, wherein the processor is configured to determine the electric quantity of the first battery based on the cell voltage and the charging current (par.[0016-0026,0080-0082]).

 	As of claim 3, Murao discloses and shows in  Fig. 1 control component further comprises a second voltameter; wherein the second voltameter is disposed inside the second battery and connected to the cell of the second battery, and is configured to detect a cell voltage and the charging current of the second battery; wherein the processor is further connected to the second voltameter, and the processor is configured to determine the electric quantity of the second battery based on the cell voltage and the charging current of the second battery, and control the switch device to turn on or turn off based on the electric quantity of the first battery and the second battery (par.[0016-0026,0080-0082])

	As of claim 5, Murao discloses and shows in  Fig. 1 the charging system comprises: a first battery; a second battery having a capacity (via ref’s SOC) smaller (via ref’s SOCmin) than that of the first battery, wherein the second battery comprises a cell and a switch (within ref’s discharge unit) device connected to the cell; a charging component (ref’s battery ecu)  connected to the first battery and connected to the second battery via the switch device, wherein the charging component is configured to output a charging current to the first battery and the second battery; and a control component (ref’s main controller)  connected to the first battery and the second battery, wherein the control component is configured to detect electric quantity (via ref’s detecting unit)  of the first battery and the second battery during a charging process, and control the switch device to tum on or turn off based on the electric quantity; wherein the method comprises: obtaining the electric quantity of the first battery and the second battery during the charging process; in response to the electric quantity of the second battery increasing to a first preset threshold (ref’s prescribed value X), controlling the switch device to disconnect the second battery from the charging component, and keeping the charging component charging the first battery; and in response to the electric quantity of the first battery increasing to a second preset threshold (ref’s prescribed value X for that time point), controlling the switch device to connect the second battery with the charging component, and keeping the charging component charging the first battery (par.[0016-0026,0080-0082])
 	As of claim 6, Murao discloses and shows in  Fig. 1 control component in the charging system comprises a first voltameter and a second voltameter; and the obtaining the electric quantity of the first battery and the second battery comprises: receiving a cell voltage and the charging current of the first battery obtained by the first voltameter; receiving a cell voltage and the charging current of the second battery obtained by the second voltameter; and determining the electric quantity of the first battery based on the cell voltage and the charging current of the first battery, and determining the electric quantity of the second battery based on the cell voltage and the charging current of the second battery (par.[0016-0026,0080-0082])

 	As of claim 7, Murao discloses and shows in  Fig. 1  controlling the switch device to disconnect the second battery from the charging component comprises: outputting a disconnection signal with a low level to the switch device, wherein a duration of a falling edge of the disconnection signal is greater than or equal to a first set duration; or outputting a disconnection signal with a high level to the switch device, wherein a duration of a rising edge of the disconnection signal is greater than or equal to the first set duration ( implied by switching behavior)
 	As of claim 9, Murao discloses and shows in  Fig. 1  controlling the switch device to connect the second battery with the charging component comprises: outputting a connection signal with a high level to the switch device, wherein a duration of a rising edge of the connection signal is greater than or equal to a second set duration; or outputting a connection signal with a low level to the switch device, wherein a duration of a falling edge of the connection signal is greater than or equal to the second set duration ( implied by switching behavior)
 	As of claim 11, Murao discloses and shows in  Fig. 1 before the electric quantity of the first battery increases to the second preset threshold, the method further comprises: determining total battery power based on the electric quantity of the first battery and the first preset threshold in response to the electric quantity of the second battery being greater than or equal to the first preset threshold; and generating an electric quantity prompt instruction based on the total battery power to control a terminal device comprising the charging system to output electric quantity prompt information (par.[0016-0026,0080-0082])
 	As of claim 12, Murao discloses and shows in  Fig. 1 a charging control apparatus applied to a charging system, wherein the charging system comprises: a first battery; a second battery having a capacity smaller (via ref’s SOCmin)  than that of the first battery, wherein the second battery comprises a cell and a switch (within ref’s discharge unit) device connected to the cell; a charging component (ref’s battery ecu)  connected to the first battery and connected to the second battery via the switch device, wherein the charging component is configured to output a charging current to the first battery and the second battery; and a control component (ref’s main controller) connected to the first battery and the second battery, wherein the control component is configured to detect electric quantity (via ref’s detecting unit) of the first battery and the second battery during a charging process, and control the switch device to tum on or turn off based on the electric quantity ; wherein the apparatus comprises a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to: obtain the electric quantity of the first battery and the second battery during the charging process; in response to the electric quantity of the second battery increasing to a first preset threshold (ref’s prescribed value X), control the switch device to disconnect the second battery from the charging component, and keep the charging component charging the first battery; and in response to the electric quantity of the first battery increasing to a second preset threshold (ref’s prescribed value X for that time point), control the switch device to connect the second battery with the charging component, and keep the charging component charging the first battery (par.[0016-0026,0080-0082])
 	As of claim 13, Murao discloses and shows in  Fig. 1 processor is further configured to: receive a cell voltage and the charging current of the first battery obtained by a first voltameter; receive a cell voltage and the charging current of the second battery obtained by a second voltameter; and determine the electric quantity of the first battery based on the cell voltage and the charging current of the first battery, and determine the electric quantity of the second battery based on the cell voltage and the charging current of the second battery (par.[0016-0026,0080-0082])
 	As of claim 14, Murao discloses and shows in  Fig. 1 processor is further configured to: output a disconnection signal with a low level to the switch device, wherein a duration of a falling edge of the disconnection signal is greater than or equal to a first set duration; or output a disconnection signal with a high level to the switch device, wherein a duration of arising edge of the disconnection signal is greater than or equal to the first set duration (par.[0016-0026,0080-0082]).
 	As of claim 15, Murao discloses and shows in Fig. 1 obtain the charging current of the first battery in response to the electric quantity of the second battery increasing to the first preset threshold; and keep the charging component charging the first battery with the charging current within the duration of the falling edge or the rising edge (par.[0016-0026,0080-0082])
 	As of claim 20, Murao discloses and shows in Fig. 1 Anon-transitory computer-readable storage medium storing instructions for execution by a processing circuit to implement operations of the method according to claim 5

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Murao .
As for claim 4, Murao discloses the claimed invention except for conduction impedance of the switch device is less than or equal to two milliohms. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a conduction impedance of the switch device being less than or equal to two milliohms and would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
  Allowable Subject Matter
Claims 8,10,16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8: in response to the electric quantity of the second battery increasing to a first preset threshold, the first battery is kept being charged by: obtaining the charging current of the first battery in response to the electric quantity of the second battery increasing to the first preset threshold; and keeping the charging component charging the first battery with the charging current within the duration of the falling edge or the rising edge, in combination with the remaining limitations of independent claims 

Claim 10: response to the electric quantity of the first battery increasing to a second preset threshold, the first battery is kept being charged by: obtaining the charging current of the first battery in response to the electric quantity of the first battery increasing to the second preset threshold; keeping the charging component charging the first battery with the charging current within the duration of the rising edge or the falling edge , in combination with the remaining limitations of independent claims

Claim 16: processor is further configured to: output a connection signal with a high level to the switch device, wherein a duration of a rising edge of the connection signal is greater than or equal to a second set duration; or output a connection signal with a low level to the switch device, wherein a duration of a falling edge of the connection signal is greater than or equal to the second set duration

Claim 18: processor is further configured to: before the electric quantity of the first battery increasing to the second preset threshold, determine total battery power based on the electric quantity of the first battery and the first preset threshold in response to the electric quantity of the second battery being greater than or equal to the first preset threshold; and generate an electric quantity prompt instruction based on the total battery power to control a terminal device comprising the charging system to output electric quantity prompt information.

Claim 19: second battery has a volume smaller than a volume of the first battery, to facilitate the second battery being installed in corner space of the mobile terminal; and the mobile terminal is configured to suspend charging of the second battery during a charging process controlled by the control component and the switch device, to thereby effectively avoid overcharging of the second battery and improve safety of the charging system
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859